Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 10-13,19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed system for coupling a bronchoscope to a surgical tool during a lung procedure comprising, inter alia, a bronchoscope having an adapter defining a passageway and a flexible insertion tube extending distally from the adapter, the adapter extending from the bronchoscope at an angle relative to a longitudinal axis defined by the bronchoscope, the passageway during use for a lung procedure receiving a catheter and a microwave ablation device therethrough for placement of the microwave ablation device at a target within a patient; and the second passageway during use for a lung procedure receiving a surgical tool therethrough such that the surgical tool extends along the second axis into the first passageway and along the first axis, wherein during use for a lung procedure the angle of the second axis relative to the first axis maintains a separation between the bronchoscope and the surgical tool received through the second passageway to enable independent maneuvering of the bronchoscope and the surgical tool relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795